EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan C. Hymore on January 11, 2022.

The application has been amended as follows: 
	
	In the specification:
	On page 15, in line 1:  The term “degree” immediately before the phrase “.  This means” 
has been changed to --degrees--.




In the claims:

2)	In claim 12, line 3:  The phrase --activating the UV light source when the first time period is longer than a first time threshold,-- has been inserted after the phrase “closed position,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In the previous Office action dated September 24, 2021, claims 1-11, 14-23 and 25 were rejected solely on the ground of nonstatutory double patenting, claims 12 and 13 were rejected under 35 U.S.C. 112(b) and on the ground of nonstatutory double patenting, and dependent claim 24 was objected to and indicated as containing allowable subject matter.  Since the Terminal Disclaimer filed December 27, 2021 and concurrently with Applicant’s amendment was approved, thereby obviating the aforementioned double patenting rejections; the objections to the drawings, specification and claims as well as the claim rejections under 35 U.S.C. 112(b) also mentioned in the previous Office action have been fully overcome; and an updated search of the prior art did not yield any other references relevant to all of the limitations presently recited in Applicant’s claims, it is considered that the application is currently in full and proper condition for allowance. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673